Case 3:20-cv-01150-RDM-CA Document16 Filed 01/13/21 Page 1of1

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

(CHIEF) MICHAEL S. OWL FEATHER-_ : Civil No. 3:20-cv-1150
GORBEY,
(Judge Mariani)
Petitioner
V.

WARDEN, USP-LEWISBURG,
Respondent
ORDER
g (
AND NOW, this - day of January, 2021, upon consideration of Petitioner's

motion (Doc. 9) for recusal, and in accordance with the Memorandum issued this date, IT IS

HEREBY ORDERED THAT the motion (Doc. 9) is DENIED.

y
(> iy, (dale,

Robert D. Mariani
United States District Judge

 
